DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 10/28/2020, the examiner has carefully considered the amendments.  The examiner acknowledges the cancellation of claims 3, 7, 11-13, 17-18 and 20.  The claim rejection under 35 U.S.C. § 112, 2nd paragraph for claim                                                                                                                                has not been overcome by the amendment and has hereby been withdrawn for consideration.  The examiner acknowledges the literature regarding the type of instrument a skilled artisan would use to find the transmission factor; however a skilled artisan would still not be able to obtain/find said transmission factor of less than 30 %.  It is not clear at which wavelength applicant intends for the transmission factor to be less than 30 % of, i.e., does applicant intend for said factor to be less than 30 % at every wavelength point/number measurable.  For instance, the measurements obtain for the transmission factor in the instant disclosure, per examples, is measured at 680 nm.  Thus, the claims remain indefinite without the necessary information to obtain said transmission factor, such as the wavelength measurement point/number. Thus the rejection remains.  


Response to Arguments

Applicant’s arguments, see Remarks/Amendment, filed 10/28/2020, with respect to the rejection(s) of claim(s) 1-2, 4-6 and 8-20 under 35 USC 103 as being unpatentable over Yoshie et al (JP2015-081294) as  have been fully considered and are persuasive.  Therefore, the rejection Yoshie et al (JP2015-081294) in view of Tsuchiya et al (2009/0124720).
Regarding applicant’s arguments.  It is acknowledged the translation of the example used in the rejection was inadvertently misinterpreted. Applicant’s assessment of said example is correct.  The composition of example 2 does indeed comprise 22 parts by weight of benzyl acrylate; wherein the primary difference is said composition does not comprise an amide-containing mono-functional monomer, such as n-vinylcaprolactam or acryloyl morpholine as required by the claims.  However, in the overall teachings of the reference the Yoshie sets forth the second monomer may be used in combination, wherein tetrahydrofurfuryl (meth) acrylate, cyclohexyl (meth) acrylate, benzyl (meth) acrylate, and (meth) acryloyl morpholine are preferred from the viewpoint of adhesion of the cured product to the substrate—see [0012].  Thus it would have been obvious for a skilled artisan using the overall teachings of the reference to replace the tetrahydrofurfuryl acrylate with the equivalent monomer acryloyl morpholine with an expectation of tailoring the adhesion properties to the substrate in absence of evidence to the contrary and/or unexpected results.  
As to applicant’s queries regarding the proper citations for the case law found in the rejection.  The first would be In re Linder 171 USPQ 356 and not In re Linder 173 USPQ 365.  The second would be for In re Dial et al 140 USPA 244.  The Citation Applied Rheology, figure 3 will be attached to this office action.  Arguments to claim 11 is moot because applicant has canceled claims 3, 7, 11-13, 17-18 and 20.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

Claims 1-2, 4-6, 8-10, 14-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshie et al (JP2015-081294) in view of Tsuchiya et al (US2009/0124720).
Yoshie sets forth a photopolymerizable inkjet ink composition.  Said ink composition comprises a first monomer and a second monomer and at least silica.  The first monomer is hydroxyethyl (meth) acrylamide, isobornyl (meth) acrylate, adamantyl (meth) acrylate, dicyclopentenyl (meth) acrylate, dicyclopentanyl (meth) acrylate, and diethylene glycol di (meth) acrylate. It is at least one selected from acrylates, and the second monomer is tetrahydrofurfuryl (meth) acrylate, cyclohexyl (meth) acrylate, benzyl (meth) acrylate, (meth) acryloyl morpholine, dimethylaminopropyl (meth). Acrylamide, (cyclohexanespiro-2-(1, 3-dioxolan-4- yl)) methyl (meth) acrylate, and (2-methyl-2-ethyl-1, 3-dioxolan-4-yl) (meth) acrylate—see [0006].  
Yoshie sets forth by way of example a composition comprising 52 parts by weight of adamantly acrylate; 22 parts by weight of benzyl acrylate; 18 parts by weight of tetrahydrofurfuryl acrylate; 8 parts by weight of silica Aerosol OX50 (particle size 40 nm); 10 parts by weight 2-dimethylamino-2-(4-methylbenzyl)-1-(4-morpholine-4-yl-phenyl) butane-1-one (photoinitiator); and 4 parts of a carbon black dispersion.  The primary difference are the composition does not comprise an amide-group containing monomer and the composition comprises a black pigment.  However, it is deemed in the overall teachings of the reference Yoshie teaches that compounds such as, tetrahydrofurfuryl (meth)acrylate, cyclohexyl (meth)acrylate, benzyl (meth)acrylate, and (meth)acryloylmorpholine are preferable for adhesion of the cured product to the substrate. The second monomer is a monomer capable of dissolving the base material, and can improve the adhesiveness with the base material—see [0012].  Therefore, it is deemed it would have been within the skill level of an ordinary artisan from the overall teachings of the reference to replace the tetrahydrofurfuryl acrylate with acryloyl morpholine with an expectation of tailoring the adhesiveness of the ink composition in absence of evidence to the contrary and/or unexpected 
Another primary difference is Yoshie does not expressly set forth the addition of a ketone resin in the composition.  However, it is known in the art of inkjet ink compositions comprising photocurable compositions comprising acrylate monomers and including amide group containing acrylate monomers for adhesion and photoinitiators, such as set forth by Tsuchiya that ketone resin comprising hydroxyl groups can add adhesiveness to the composition—see abstract, [0031], and [0042].  Yoshie and Tsuchiya are analogous art because they are from the same field of endeavor that is the art of photocurable inkjet ink compositions comprising acrylate monomer mixtures with photoinitiators. Therefore it would have been within the skill level of an ordinary artisan to add a ketone resin the composition of Yoshie since it is known in the prior art that ketone resins can add adhesion of the ink composition to the substrate in absence of evidence to the contrary and/or unexpected results.   Thus claims 1-2, 4-5, 8, 9, 14 and 19 are obvious. 
Regarding claims  6,  10, and 15-16, Yoshie sets forth in the overall teachings the viscosity of the composition should range preferably from 3 to 35 mPa*s at 25 deg. C.  Therefore it is deemed the claims range is obvious in view of the reference teachings. 
Regarding the dispersants having an amino or an acid groups, Yoshie sets forth in the overall teachings of the reference that the silica can be combined with a dispersant such as Solsperse 32000, an amine and acid functional dispersant.  
	Regarding the amide-groups monomer and benzyl acrylate being find in a combined weight of 50 to 75 % in the composition.  Yoshie sets forth the second compound can comprise from 30 to 50 % by weight in the composition—see [0012].  Therefore at least the lower limit is obvious in view of the reference teachings.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 8-10, 14-16 and 19  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 requires the composition to have a light transmission factor of 30 % or higher; however, it is not clear at how a skilled artisan would obtain said property.  It is not clear at what specific wavelength and/or solvent said properties is to be obtained.  Does applicant intend for said composition to have said property at every wavelength and/or every solvent?  Clarification is requested.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc